Citation Nr: 0730838	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of compression fracture, T12-L1 with lumbosacral 
strain and degenerative disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously remanded this matter in August 2000 and 
in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Residual of compression fracture T12-L1 has been assigned a 
40 percent under Diagnostic Code 5295.

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The veteran had VA examinations of the spine in October 2001 
and in September 2002.  Pursuant to the Board's January 2004 
remand, an addendum to the September 2002 VA examination was 
obtained in April 2007.  
 

A review of the September 2002 VA examination report and 
April 2007 addendum report reflects that these examination 
reports do not  include findings regarding the range of 
motion of the thoracic and lumbar spine.  Range of motion 
values were most recently obtained in October 2001.  In 
addition, none of the VA examination reports have addressed 
the duration of incapacitating episodes, if any, due to 
intervertebral disc syndrome. 

The VA examinations have also not addressed the factors 
enumerated in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that an evaluation of a joint may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and pain on movement.  See DeLuca, supra., 
discussing  38 C.F.R. §§ 4.40, 4.45.  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2007) do not forbid consideration of a higher 
rating based on functional limitation.  Id.  

Given the change in regulations regarding spinal disabilities 
and the length of time that has elapsed since the last VA 
examination, another examination is necessary to ascertain 
the current severity of the veteran's disability.  38 C.F.R. 
§§ 3.159(c)(4), 3.327(a) (2007); Caffrey v. Brown, 6 Vet. 
App. 377, 383-4 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

It is noted that the claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is inextricably intertwined with claim for an increased 
rating for residuals of compression fracture, T12-L1.  The 
Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).   Therefore, adjudication 
of the veteran's TDIU claim will be deferred pending 
appropriate development, as discussed below.



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of 
service-connected residuals of compression 
fracture, T12-L1 with lumbosacral strain 
and degenerative disc disease.  The RO 
should forward the veteran's claims file 
to the examiner for review in conjunction 
with the examination and ask the examiner 
to confirm in the written report that such 
a review was conducted.  The orthopedic 
evaluation should include complete range 
of motion studies for the lumbar spine and 
thoracic spine and should address the 
duration of any incapacitating episodes, 
as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The examiner should 
state whether the veteran has additional 
loss of function due to flare-ups, 
fatigability, incoordination, and pain on 
movement.

2.	The veteran should be scheduled for  
EMG and nerve conduction studies.  The 
examiner should identify any 
radiculopathy, if present, and state 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such manifestations are related to the 
service-connected residuals of compression 
fracture, T12-L1 with lumbosacral strain 
and degenerative disc disease. 

3.	The veteran should be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007). In the event that the 
veteran does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address. 

4.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



